Exhibit 10.1

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into as
of November 12, 2019, by and between Darkstar Ventures, Inc., a publicly traded
Nevada corporation (“Assignor”), and Avraham Bengio, an individual with an
address at 7 Eliezri Street, Jerusalem, Israel (“Assignee”).

 

WHEREAS, Assignor and Assignee are parties to a certain Merger Agreement and
Plan of Merger, dated May 10, 2019 (the “Merger Agreement”); and

 

WHEREAS, pursuant to the Merger Agreement, Assignor has agreed to assign to
Assignee all of Assignor’s right, title, and interest in and to its wholly owned
subsidiary Bengio Urban Renewal Ltd. (“Bengio Urban”) and Assignee has agreed to
acquire Bengio Urban and assume all debts, liabilities and obligations thereof;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Assignment. Assignor hereby transfers, assigns, and delivers to Assignee,
100% of Assignor’s right, title and interest in and to Bengio Urban, fee and
clear of all encumbrances, including all debts of Bengio Urban owed to the
Assignor. A signed share transfer deed transferring all of the issued and
outstanding shares of Bengio Urban to Assignee is attached hereto as Exhibit A.

 

2. Assumption. Assignee hereby accepts and acquires the assignment set forth in
Section 1 hereof, and assumes and undertakes all the duties, obligations, debts
and liabilities owed by Assignor to Bengio Urban.

 

3. Further Assurances. Without further consideration, Assignor will promptly
take all such further actions, and execute and deliver to Assignee all such
further documents and instruments which Assignee may reasonably request for the
purpose of carrying out the intent of this Agreement and evidencing or better
effecting the assignment contained herein.

 

4. Heirs, Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto and to their respective successors and assigns.

 

5. Governing Law. This Agreement shall be governed by, and shall be construed
according to, the laws of the State of Israel, without regard to conflict of law
rules.

 

6. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original for all
purposes, and all such counterparts shall together constitute but one and the
same instrument.

 

7. The Merger Agreement. This Agreement is subject to the terms of the Merger
Agreement, and nothing contained in this Agreement shall be deemed to modify,
alter, or amend the terms and provisions of the Merger Agreement.

 

 

 

 

8. Entire Agreement. This Agreement and the Merger Agreement constitute the
entire agreement between the parties and supersede any prior understandings,
agreements, or representations by or between the parties, written or oral, that
may have related in any way to the subject matter hereof.

 

IN WITNESS HEREOF, the parties have executed this Agreement as of the date set
forth above.

 

Assignor:   Assignee:           Darkstar Ventures, Inc.   Avraham Bengio        
  /s/ Avraham Bengio   /s/ Avraham Bengio   Name: Avraham Bengio   Date:  
Title:       Date:      

 

2

 

 

EXHIBIT A

 

SHARE TRANSFER DEED

 

For due and valuable consideration, the undersigned, Darkstar Ventures, Inc.,
(the “Seller”), does hereby irrevocably sell, assign, transfer, convey, and
deliver to Avraham Bengio (the “Purchaser”), one hundred (100) ordinary shares,
par value NIS 1 each, of Bengio Urban Development Ltd., an Israeli Company, (the
“Shares” and the “Company”, respectively), standing in the name of the Seller on
the books of the Company.

 

Dated: November 12, 2019

 

The Seller   The Purchaser           Darkstar Ventures, Inc.   Avraham Bengio  
                Name:     Avraham Bengio   Title:        

 

 

3

 

